      Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.2 Page 1 of 39




David W. Tufts (Utah Bar # 8736)
Brooke N. Edwards (Utah Bar #14268)
DURHAM JONES & PINEGAR, P.C.
111 S. Main Street, Suite 2400
Salt Lake City, UT 84111
801-415-3000
dtufts@djplaw.com
bedwards@djplaw.com

Nathan Garroway (Ga. Bar # 142194, PHV forthcoming)
Jeffrey Zachman (Ga. Bar # 254196, PHV forthcoming)
DENTONS US LLP
303 Peachtree St. NE
Atlanta, GA 30308
404-527-4000
nathan.garroway@dentons.com
jeffrey.zachman@dentons.com

Attorneys for Kabbage, Inc.

                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 PIA ANDERSON MOSS HOYT, LLC, a
 Utah limited liability company,

                   Plaintiff,                               NOTICE OF REMOVAL
 v.
                                                         Civil Case No. ____________
 KABBAGE, INC. a Delaware corporation,
                                                         Honorable _______________
                   Defendant.

        Defendant Kabbage, Inc. (“Kabbage”) hereby removes to this Court the state court action

described below. Kabbage has a right of removal and this Court has jurisdiction pursuant to

28 U.S.C. §§ 1441 and 1446, and in accordance with 28 U.S.C. §§ 1331 and 1332 because there

is complete diversity among the parties and this case arises under the laws of the United States.

        1.       On August 21, 2020, Plaintiff Pia Anderson Moss Hoyt, LLC, a law firm in Salt

Lake City, Utah, commenced this action by filing a complaint in the Third Judicial District Court

US_Active\115432698\V-4
    Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.3 Page 2 of 39




in and for Summit County, Utah, Case No. 200905238. Pursuant to 28 U.S.C. § 1446(a), a copy

of the Complaint and all other pleadings in the state court file are attached hereto as Exhibit A.

        2.       The Complaint alleges that Kabbage and Altabank 1 are liable based on their acts as

a lender and agent to Plaintiff under the Coronavirus Aid, Relief and Economic Security Act, H.R.

748 (“CARES Act”), “a $2 trillion stimulus package signed in to [federal] law on March 27, 2020,”

and the Payroll Protection Program (“PPP”). (DE 1-1, Compl. ¶¶ 2–3).

        3.       The crux of this dispute is Plaintiff’s allegation that Kabbage failed to properly

inform Plaintiff about and then include K-1 partnership income on Plaintiff’s PPP loan application.

(Id. ¶¶ 6, 12–14).

        4.       Plaintiff alleges that it suffered damages of $145,833 because it did not receive that

sum in PPP loan money based on its eligible K-1 partnership income. (Id. ¶ 6).

        5.       Plaintiff asserts four causes of action: negligence against Kabbage, negligence

against Altabank, negligent misrepresentation against Kabbage and Altabank, and breach of

fiduciary duty against Kabbage.

        6.       Although Plaintiff has artfully pled only state causes of action, each is entirely

dependent on federal law: namely, whether Plaintiff was entitled to list and receive its K-1

partnership income in calculating its requested loan amount under the PPP during the relevant time

period, whether Kabbage properly administered and advised Plaintiff regarding the PPP program,




1
  Although the Complaint names Kabbage and Altabank as Defendants, Plaintiff subsequently
dismissed Altabank from the underlying state-court action without prejudice. Kabbage is the only
remaining Defendant.

US_Active\115432698\V-4
                                                   2
    Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.4 Page 3 of 39




what duties Kabbage owed, if any, to Plaintiff under the CARES Act, and whether Plaintiff has a

cause of action under the CARES Act.

        7.       Kabbage is the only remaining Defendant.

        8.       Notice of the filing of this Notice of Removal has been provided to Plaintiff by

service of a copy of this Notice of Removal upon its attorneys as required by 28 U.S.C. § 1446(d).

        9.       A true and correct copy of this Notice of Removal will be filed with the Clerk of

the Third Judicial District Court in and for Summit County, in accordance with the provisions of

28 U.S.C. § 1446(d), along with a Notice of that filing.

                                  TIMELINESS OF REMOVAL

        10.      Kabbage was served with the complaint on August 27, 2020 (proof of service

attached as Exhibit B). In accordance with 28 U.S.C. § 1446, this Notice of Removal is timely.

                                   REMOVAL JURISDICTION

        11.      28 U.S.C. § 1441(a) provides for the removal of “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction . . . to the district

court of the United States for the district and division embracing the place where such action is

pending.”

                      REMOVAL BASED ON DIVERSITY JURISDICTION

        12.      This Court has original jurisdiction over a matter where the amount in controversy

“exceeds the sum or value of $75,000, exclusive of interest and costs, and [the case] is between—

citizens of different States.” 28 U.S.C. § 1332(a)(1).

        13.      Plaintiff is a Utah limited liability company (“LLC”). LLCs are citizens of each

state in which any of its members are citizens. See Siloam Springs Hotel, L.L.C. v. Century Sur.

Co., 781 F.3d 1233, 1237–38 (10th Cir. 2015) (“[I]n determining the citizenship of an [LLC] for

US_Active\115432698\V-4
                                                   3
    Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.5 Page 4 of 39




purposes of diversity, federal courts must include all the entities’ members.”); see also Mgmt.

Nominees, Inc. v. Alderney Investments, LLC, 813 F.3d 1321, 1325 (10th Cir. 2016) (holding that

LLC citizenship “determined by ‘including all the entities’ members.’”).

        14.      On information and belief, no member of the Plaintiff LLC—which is a fourteen-

person law firm (eight partners and six non-partner attorneys) with offices in Utah and Texas—is

a citizen of Delaware or Georgia.

        15.      Defendant Kabbage is a corporation organized under Delaware law with its

principal place of business in Georgia. Kabbage is a citizen of Delaware and Georgia because

corporations are citizens of their state of incorporation and the state where the corporation has its

principal place of business. See Gadlin v. Sybron Int'l Corp., 222 F.3d 797, 799 (10th Cir. 2000)

(“For diversity purposes, a corporation is deemed to be a citizen of any State by which it has been

incorporated and of the State where it has its principal place of business.”) (quoting 28 U.S.C.

§ 1332(c)(1)).

        16.      Because Plaintiff, based on information and belief, is not a citizen of Delaware or

Georgia, there is complete diversity among the parties and the case is “between citizens of different

states” under 28 U.S.C. § 1332(a)(1).

        17.      The amount in controversy requirement is also satisfied. Plaintiff seeks more than

$75,000.00, exclusive of interest and costs, in damages. (See Compl. ¶¶ 94, 101, 106; 110 (seeking

damages of $145,833.00)).

        18.      For these reasons, the Court has subject matter jurisdiction based on the complete

diversity among the parties and the amount in controversy.




US_Active\115432698\V-4
                                                  4
    Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.6 Page 5 of 39




               REMOVAL BASED ON FEDERAL QUESTION JURISDICTION

        19.      This Court also has original jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States,” commonly referred to as federal question

jurisdiction. 28 U.S.C. § 1331.

        20.      This Court has federal question jurisdiction over state-law causes of action that

“necessarily depend on [the] resolution of a substantial question of federal law.” Gilmore v.

Weatherford, 694 F.3d 1160, 1170 (10th Cir. 2012) (quoting Empire Healthchoice Assurance, Inc.

v. McVeigh, 547 U.S. 677, 690 (2006)); see also Abdo v. Reyes, 91 F. Supp. 3d 1225, 1231 (D. Utah

2015) (“[T]he Supreme Court has nevertheless recognized ‘the commonsense notion that a federal

court ought to be able to hear claims recognized under state law that nonetheless turn on substantial

questions of federal law, and thus justify resort to the experience, solicitude, and hope of

uniformity that a federal forum offers on federal issues.’”) (quoting Grable & Sons Metal Prods.,

Inc. v. Darue Eng'g & Mfg., 545 U.S. 308, 312 (2005)).

        21.      This doctrine ensures that wily plaintiffs “cannot defeat federal court jurisdiction

by artfully ‘pleading only state-law claims when federal questions are essential elements of [their]

claims.’” Abdo, 91 F. Supp. 3d at 1231 (quotation omitted); see also Nicodemus v. Union Pac.

Corp., 440 F.3d 1227, 1234 (10th Cir. 2006) (“[A] plaintiff may not circumvent federal jurisdiction

by omitting federal issues that are essential to his or her claim.”).

        22.      Plaintiff has directly attempted to defeat federal jurisdiction. 87 paragraphs of the

complaint allege that Kabbage failed to properly administer a brand-new, emergency, federal

statute (the CARES Act).

        23.      The complaint further alleges why Kabbage is liable based on several different

iterations of rules passed by the Federal Small Business Administration, concerning K-1

US_Active\115432698\V-4
                                                   5
    Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.7 Page 6 of 39




partnership income under the PPP and the ability to retroactively amend partnership loan

applications. (Compl. ¶¶ 61–71).

        24.       Yet, Plaintiff’s causes of action are all state-law claims. But Plaintiff cannot avoid

federal courts given the substantial federal questions the factual allegations raise. And this case is

a textbook example for the invocation of the substantial federal question doctrine.

        25.      There is a four-part test for determining if removal is proper based on state-law

claims that turn on substantial federal questions. “[A] state-law claim (1) must necessarily raise a

federal claim that is both (2) actually disputed and (3) substantial; and (4) that may be resolved in

a federal forum without disturbing the balance of federal and state judicial responsibilities.” Abdo,

91 F. Supp. 3d at 1231 (internal quotations omitted). All factors are met here.

        A.       Plaintiff’s state-law claims necessarily raise disputed and substantial federal
                 questions.

        26.      Plaintiff’s state-law claims for negligence, negligent misrepresentation and breach

of fiduciary duty necessarily raise disputed and substantial federal claims.

        27.      The Tenth Circuit has explained that a federal issue is substantial where some point

of federal law is an “element of the state law claim.” Gilmore, 694 F.3d at 1171. Federal issues

may also be substantial where “the federal government has ‘a direct interest in the availability of

a federal forum to vindicate its own administrative action.’” Id. at 1172. (quotation omitted).

Another factor that points in favor of a substantial federal issue is where a case presents a “nearly

pure issue of law” that would govern “numerous cases” as opposed to claims that are “fact-bound

and situation-specific.” Id.

        28.      Plaintiff’s first claim, negligence against Kabbage, alleges that:

                 89.    Kabbage owed a duty to PAMH [Plaintiff] as its loan agent and
                 processor to educate itself about the PPP . . .

US_Active\115432698\V-4
                                                    6
    Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.8 Page 7 of 39




                 90.     Kabbage owed a duty to PAMH to keep apprised and abreast of
                 amendments and clarifications of the PPP through SBA publications such
                 as the Partner Income Rule and Loan Increase Rule.

                 91.   Kabbage owed a duty to PAMH to aid PAMH to receive the full
                 amount of PPP funds PAMH was entitled to receive under federal law.

        29.      All of Kabbage’s purported duties under this claim derive, if at all, from federal

law.

        30.      Kabbage disputes that it owed any duty to Plaintiff under the CARES Act.

        31.      These federal legal issues are not only disputed, but substantial for at least three

reasons.

        32.      First, the federal issue is an essential element of Plaintiff’s claim: if Kabbage did

not owe any duty to Plaintiff under the CARES Act then there is no negligence claim.

        33.      Second, the federal government has an interest in vindicating its own administrative

action in a federal forum in this case. Kabbage’s role as a lender and agent under the PPP was part

of a greater statutory scheme for banks and financial companies to assist the Small Business

Administration in disbursing hundreds of billions of dollars in loans. Under this statutory scheme,

the SBA passed numerous rules. This rulemaking included at least two rules relied on heavily in

the Complaint, the SBA’s “Partner Income Rule” (Compl. ¶¶ 61–64) and the SBA’s “Loan

Increase Rule” (Compl. ¶¶ 67–70).

        34.      Third, this case presents almost purely legal issues that could have serious

ramifications for other PPP lenders and agents. The primary legal question at issue is what duties,

if any, Kabbage owed under federal law and the effect of two SBA rules generally on lenders and

agents who either declined to amend partnership PPP loans and/or did not submit PPP applications

with partnership income included.


US_Active\115432698\V-4
                                                   7
    Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.9 Page 8 of 39




        35.      Plaintiff’s second, third, and fourth causes of action similarly implicate disputed

and substantial federal issues.

        36.      For example, the third count—negligent misrepresentation against Kabbage—

alleges that Kabbage made “false representations to PAMH that Partner Income could not be

included as an eligible payroll cost on its PPP application.” (Compl. ¶ 103). Plaintiff further claims

in this count that “Kabbage also made a false representation to PAMH that in order to claim

additional PPP funds under the Loan Increase Rule, PAMH was required to return all of the PPP

funds it had previously received.” (Compl. ¶ 104). Again, this count turns on disputed legal issues

regarding what Kabbage was required or permitted to do under the PPP.

        B.       The Court can resolve these substantial federal disputes without disrupting
                 the balance between state and federal courts.

        37.      The second inquiry for the Court is whether it can resolve these substantial

questions without upsetting the state and federal balance of judicial responsibility.

        38.      This Court may resolve these important federal issues without disturbing the

balance between this Court’s and Utah state courts’ responsibilities.

        39.      The key point to this inquiry is “whether removal would federalize a garden-variety

tort, contract, or fraud claim, or whether there is some uniquely federal aspect of the case that,

if removed, could be adjudicated in federal court without subjecting the federal courts to a flood

of original filings or removals.” Darr v. New Mexico Dep't of Game & Fish, 403 F. Supp. 3d 967,

1012–13 (D.N.M. 2019).

        40.      Here, there is little risk that the removal would federalize garden-variety negligence

claims because this removal is premised specifically on Kabbage’s actions under the CARES Act.




US_Active\115432698\V-4
                                                   8
   Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.10 Page 9 of 39




        41.      Federal courts have recently begun addressing disputes concerning claims brought

under and concerning various issues related the CARES Act, including whether the CARES Act

provides a cause of action against lenders and agents under the PPP. See, e.g., Profiles, Inc. v. Bank

of Am. Corp., No. CV SAG-20-0894, 2020 WL 1849710, at *7 (D. Md. Apr. 13, 2020) (finding

that congress did not intend to create a private right of action under the CARES Act).

        42.      Federal courts are the preferred venue for interpreting new issues of federal law

with national import. See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800,

825–26, 96 S. Ct. 1236, 1250, 47 L. Ed. 2d 483 (1976) (“A federal court is more likely than a state

court to be familiar with federal law and to have had experience in interpreting the relevant federal

statutes, regulations . . . [I]f tried in a federal court, these issues of federal law will be reviewable

in a federal appellate court . . .”).

        43.      For these reasons, the Court has subject matter jurisdiction over this action based

on its federal question jurisdiction.

                                           CONCLUSION

        Accordingly, and pursuant to 28 U.S.C. § 1331, and 28 U.S.C. § 1441, Kabbage hereby

removes this action to the United States District Court for the District of Utah based on the Court’s

federal question jurisdiction.

        Dated: September 15, 2020.
                                                        DURHAM JONES & PINEGAR, P.C.


                                                         /s/ David W. Tufts
                                                        David W. Tufts
                                                        Brooke N. Edwards
                                                        111 S. Main Street, Suite 2400
                                                        Salt Lake City, UT 84111
                                                        Phone: 801-415-3000
                                                        Fax: 801-415-3500

US_Active\115432698\V-4
                                                   9
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.11 Page 10 of 39




                                         DENTONS US LLP


                                         /s/ Jeffrey Zachman
                                         Nathan Garroway
                                         (pro hac vice application forthcoming)
                                         Jeffrey Zachman
                                         (pro hac vice application forthcoming)
                                         303 Peachtree St. NE
                                         Atlanta, GA 30308
                                         Phone: 404-527-4000
                                         Fax: 404-527-4198

                                         Attorneys for Kabbage, Inc.




US_Active\115432698\V-4
                                    10
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.12 Page 11 of 39




                                    CERTIFICATE OF SERVICE


        I hereby certify that on September 15, 2020, I caused a true and correct copy of the

foregoing to be filed using the Court’s CM/ECF electronic filing system, which provides service

to all counsel of record, and I have also served the foregoing via first class mail and email upon

the following:


         William O. Kimball                               Altabank
         Anthony M. Grover                                33 East Main St.
         PIA ANDERSON MOSS HOYT, LLC                      American Fork, UT 84003
         136 E. South Temple, Suite 1900
         Salt Lake City, UT 84111                         Co-Defendant
         Email: bkimball@pamhlaw.com
                tgrover@pamhlaw.com

         Attorneys for Plaintiff




                                                 /s/ David W. Tufts
                                                 David W. Tufts




US_Active\115432698\V-4
Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.13 Page 12 of 39




                     EXHIBIT A
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.14 Page 13 of 39

                                     Exhibit A - State Court File




William O. Kimball (9460)
Anthony M. Grover (10426)
PIA ANDERSON MOSS HOYT, LLC
136 E. South Temple, Suite 1900
Salt Lake City, UT 84111
Telephone: 801-350-9000
Facsimile: 801-350-9010
Email: bkimball@pamhlaw.com
       tgrover@pamhlaw.com

Attorneys for Plaintiff Pia Anderson Moss Hoyt, LLC


                     IN THE THIRD JUDICIAL DISTRICT COURT
                   IN AND FOR SUMMIT COUNTY, STATE OF UTAH


 PIA ANDERSON MOSS HOYT, LLC, a
 Utah limited liability company,                                 SUMMONS

               Plaintiff,

 v.                                                          Case No. 200905238

 KABBAGE, INC., a Delaware corporation,                        Judge Kara Pettit
 and ALTABANK, a Utah corporation,

               Defendants.




THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

                                      KABBAGE, INC.

       You are hereby summoned and required to file an Answer in writing to the attached

Complaint with the Clerk of the above-captioned Court at 450 South State Street, Salt Lake City,

Utah 84114-1860 and to serve upon or mail to Plaintiff’s attorneys, William O. Kimball and

Anthony M. Grover of PIA ANDERSON MOSS HOYT, LLC, 136 E. South Temple, Suite 1900,
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.15 Page 14 of 39




Salt Lake City, Utah 84111, a copy of said Answer within thirty (30) days after service of this

Summons upon you. If you fail to do so, judgment by default will be taken against you for the relief

demanded in said Complaint.

       DATED this 21st day of August 2020.

                                              PIA ANDERSON MOSS HOYT, LLC


                                              /s/ Anthony M. Grover
                                              William O. Kimball
                                              Anthony M. Grover
                                              Attorneys for Plaintiff




                                                 2
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.16 Page 15 of 39




William O. Kimball (9460)
Anthony M. Grover (10426)
PIA ANDERSON MOSS HOYT, LLC
136 E. South Temple, Suite 1900
Salt Lake City, Utah 84111
Telephone: (801) 350-9000
Facsimile: (801) 350-9010
E-mail: bkimball@pamhlaw.com
        tgrover@pamhlaw.com

Attorneys for Plaintiff Pia Anderson Moss Hoyt, LLC

                             IN THE THIRD JUDICIAL DISTRICT COURT
                              STATE OF UTAH, COUNTY OF SALT LAKE


 PIA ANDERSON MOSS HOYT, LLC, a Utah
 limited liability company,
                                                                    COMPLAINT
       Plaintiff,

 v.                                                 Case No.

 KABBAGE, INC., a Delaware corporation, and Judge
 ALTABANK, a Utah corporation.
                                                               JURY TRIAL DEMANDED
       Defendants.


       Plaintiff Pia Anderson Moss Hoyt, LLC, a Utah limited liability company, by and through

undersigned counsel, hereby complains against Defendants Kabbage, Inc. and Altabank and

alleges as follows:

                                         INTRODUCTION

       1.           The outbreak of the Coronavirus disease 2019 (“COVID-19”) has posed one of the

most unprecedented and severe crises of our time, a crisis which threatens thousands of small

businesses throughout this country, including Plaintiff Pia Anderson Moss Hoyt, LLC (“Plaintiff”

or “PAMH”).
     Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.17 Page 16 of 39




           2.       In response to COVID-19’s threat to small businesses and the millions of

Americans who depend on such businesses for their livelihood, the federal government enacted

emergency legislation entitled the Coronavirus Aid, Relief, and Economic Security Act, H.R. 748

(“CARES Act”), a $2 trillion stimulus package signed in to law on March 27, 2020.

           3.       One component of the CARES Act is the Payroll Protection Program (“PPP”). The

PPP authorizes lenders to make available as much as $349 billion in government-guaranteed,

forgivable loans to America’s small businesses to cover eligible expenses such as payroll costs

and rent for two months.1

           4.       Facing the impending economic impact of COVID-19, PAMH enlisted Defendants

to aid it in applying for the full amount of PPP funds available to it under the CARES Act.

           5.       Because the PPP loan pool was both initially limited in size and dispensed on a

first-come-first-served basis, PAMH relied on Defendants to expeditiously aid it in applying for

the correct loan amount.

           6.       During the application process, PAMH repeatedly asked Defendants if its partners’

K-1 income could be included as “payroll cost” for purposes of calculating its requested loan

amount. PAMH partner income was not insignificant; 2.5 months of partner income, excluding

amounts over $100,000 annual income, totaled $145,833 (the “Partner Income”). Money that

PAMH, and its partners, several of whom were diagnosed with COVID-19 themselves and whose

ability to work was either severely impaired or outright lost, could use to help weather the

economic storm brought about by COVID-19.




1
    The initial $349 billion was quickly exhausted, but the PPP was later supplemented with an additional $310 billion.


                                                            2
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.18 Page 17 of 39




         7.    Defendants, however, repeatedly told PAMH (on the rare occasions that they

responded to PAMH’s inquiries) that partner income was not to be included on its application.

         8.    In reliance on Defendants’ instruction, and to PAMH’s ultimate detriment,

PAMH’s application did not include the Partner Income as part of its PPP loan application “payroll

cost.”

         9.    PAMH later learned that the Small Business Administration (“SBA”) published an

interim final rule on April 14, 2020 stating that self-employment income of active partners in a

limited liability company such as PAMH, could be included and reported as a “payroll cost” up to

$100,000 annualized per partner, for purposes of a PPP loan application.

         10.   Despite having notice of the SBA’s statement that partner income could, and

should, be included as an eligible payroll cost, Defendants did not cause PAMH’s PPP application

to be amended prior to issuance of its PPP loan (as requested by PAMH) to properly capture the

Partner Income. Rather, Defendants remained steadfast in their erroneous assertion that partner

income was not to be included and Defendant Kabbage recommended that PAMH execute the loan

documents or risk losing out on a PPP loan altogether. Thus, PAMH executed the PPP loan

documents in order to obtain whatever PPP funding it could under the circumstances, as

recommended, and a PPP loan was issued to PAMH.

         11.   PAMH then learned that the SBA recently published a later interim final rule that

allowed borrowers, such as PAMH, to amend their issued PPP loans to allow for additional,

follow-up funds disbursements in cases where such applicants had not received PPP funds to

compensate their partners pursuant to the April 14, 2020 rule.




                                                3
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.19 Page 18 of 39




       12.     Notwithstanding their knowledge that PAMH’s application could be amended to

include the Partner Income prior to issuance of the PPP loan, and that such loan could also be

amended after such issuance, Defendants took no action to either notify PAMH of such rights to

amend or to amend the application (or the issued loan) on PAMH’s behalf, in accordance with

PAMH’s repeated requests.

       13.     Due to Defendants’ negligence, PAMH was deprived of the Partner Income, both

initially and during the allowed loan amendment period.

       14.     Defendants’ failure to properly inform themselves, and PAMH, of PAMH’s proper

PPP application amount undermines the purpose of the CARES Act as it deprived PAMH of funds

that Congress and the President expressly intended for small businesses such as PAMH.

                               DESCRIPTION OF THE PARTIES

       15.     Plaintiff PAMH is a Utah limited liability company with its principal place of

business in Salt Lake City, Utah. PAMH is a small business that qualifies as an eligible applicant

for a PPP loan under the CARES Act.

       16.     Defendant Kabbage is a Delaware corporation with its principal place of business

in Atlanta, Georgia. It has transacted business in this state.

       17.     Defendant Altabank is a Utah corporation with its principal place of business in

American Fork, Utah and a place of business in Salt Lake County. It transacts business in this state

                                 JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction over this action pursuant to Utah Code

Annotated § 78A-5-102.




                                                   4
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.20 Page 19 of 39




       19.     This Court has personal jurisdiction over all defendants to this action where they

are conducting or otherwise transacting business within the State of Utah.

       20.     Venue properly lies in this Court pursuant to Utah Code Annotated §§ 78B-3-307.

                                  GENERAL ALLEGATIONS

       The PPP

       21.     The CARES Act is the largest economic relief bill in the history of the United States

and has allocated over $2.2 trillion in support to both individuals and businesses impacted by

COVID-19 and its resulting economic decline.

       22.     As part of the CARES Act, PPP provides federally guaranteed loans up to a

maximum of $10 million to eligible small business, which can be conditionally forgivable, to

encourage those businesses to retain their employees during the COVID-19 pandemic by assisting

in the payment of certain operating expenses, including payroll costs.

       23.     In simplest terms, PPP allows eligible small businesses (those with 500 or fewer

employees) to apply for a forgivable loan that is equal to its average monthly payroll costs

multiplied by 2.5, while excluding from such calculation costs over $100,000 on an annualized

basis for each employee.

       24.     PPP defines “payroll costs” as:

                       Compensation to employees (whose principal place of residence is in the
               United States) in the form of salary, wages, commissions, or similar compensation;
               cash tips or the equivalent . . . and for an independent contractor or sole proprietor,
               wage, commission, income, or net earnings from self-employment or similar
               compensation.

       25.     The single, determining factor for calculating the maximum amount allowed to a

small business under PPP is the business’s average monthly payroll cost.



                                                 5
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.21 Page 20 of 39




       26.     Thus, the inclusion of every eligible “payroll cost” on a business’s PPP application

ensures that small businesses receive the full amount of PPP loan proceeds that Congress and the

President intended.

       PAMH Reaches Out to its Banker, Altabank, to Process its PPP Application

       27.     PAMH is an existing customer of Altabank.

       28.     In order to avail itself of the PPP, PAMH’s controller, Jennifer Heaton (“Heaton”)

contacted Altabank on or about March 30, 2020 to ask whether Altabank was participating as a

lender in the PPP.

       29.     That same day, Altabank’s VP/Relationship Manager, Gerry Hassell (“Hassell”)

informed Heaton that Altabank was indeed participating in the PPP and recommended that PAMH

apply for both PPP and the SBA Disaster Loan program.

       30.     Within an hour of Hassell’s response, Heaton asked Hassell if partner income could

be included as a payroll cost.

       31.     Hassell responded that if partners earned more than $100,000, they “do not fall

under the paycheck program.”

       32.     Hassell was mistaken.

       33.     On April 1, 2020, Heaton emailed Hassell to verify whether she should only include

W-2 employee salary on PAMH’s application while excluding partner compensation.

       34.     Hassell responded that same day by stating, in part, “I believe No on distributions

because those are not technically ‘payroll.’”

       35.     Again, Hassell was mistaken.




                                                6
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.22 Page 21 of 39




       36.     On April 4, 2020, a day after the PPP went live and the SBA began accepting

applications, Hassell emailed Heaton to inform her that Altabank was still not yet accepting

applications and that due to high demand it would be limiting the amount of funds being allocated

to the PPP.

       37.     Hassell also directed PAMH to consider other funding options due to the high

demand Altabank was experiencing. Hassell then told Heaton about Kabbage, a third-party online

loan processor, who was currently accepting applications for the PPP. Hassel included a link to

Kabbage’s website in his email to Heaton and suggested Kabbage as an alternative application

processor.

       38.     Hassell closed his email by warning of “the limited amount of funds [Altabank] is

applying to these loans, the application being delayed until Tuesday, the unknown availability on

Tuesday, and the loan approval process being fairly automated.” Based on the foregoing, Hassell

encouraged Heaton to look at financing options that might be more viable for PAMH.

       39.     The next morning, on April 5, 2020, Hassell emailed Heaton to inform her that

Altabank had now officially “partnered” with Kabbage to process PPP loans. Hassell provided

Heaton with a link to the PPP application on Kabbage’s website. While Hassell told Heaton that

PAMH could still choose to submit its PPP application through Altabank, he cautioned her that its

online application portal was still not available.

       PAMH Utilizes Kabbage as its PPP Loan Agent and Processor

       40.     Upon learning that Altabank had partnered with Kabbage, and in reliance on

Altabank’s partnership and endorsement of Kabbage, and with an increasing sense of urgency

given the fact that the first-come-first-serve PPP had been accepting applications for two days



                                                     7
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.23 Page 22 of 39




now, PAMH chose to complete the PPP application process through Kabbage as its PPP loan agent

and processor.

         41.     Heaton used Kabbage’s online portal to populate PAMH’s PPP application.

         42.     Kabbage’s online application calculated PAMH’s average monthly payroll based

solely on W-2 employee compensation. It did not request K-1 income verification or allow for the

entry of K-1 partner payments as part of its payroll calculation.

         43.     Based on Altabank’s guidance that PAMH’s partner/K-1 income was not an eligible

payroll cost, and because Kabbage’s online application system did not allow for the entry of any

payroll other than W-2 employees, Heaton omitted PAMH’s partner income from her calculation

of PAMH’s average monthly payroll calculation.

         44.     Without inclusion of the Partner Income, PAMH’s application sought $161,414 in

total.

         45.     PAMH’s partners are all paid on a K-1 basis and their aggregate payroll cost, while

excluding any amount over $100,000, would have added an additional $145,833 (the “Partner

Income”) to PAMH’s requested PPP loan amount.

         46.     On April 15, 2020, Heaton emailed Kabbage to ask if PAMH’s application could

include the Partner Income as an eligible payroll cost. Heaton asked what documentation she could

provide Kabbage with in order to capture this income and how the application could be amended

to include this cost.

         47.     Kabbage responded to Heaton’s email with the following generated reply:

                 Thank you for your email. The current circumstances and impact of COVID-19 on our
                 customers have been unprecedented. We ask for your patience as our current call
                 volumes and emails have spiked 5 times in volume. To help alleviate this we have moved
                 personnel to customer support to better serve all our customers.




                                                     8
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.24 Page 23 of 39




               If you are inquiring about access to your Kabbage Funding line of credit, we are working
               diligently to do all we can to support every business during this difficult time and have put together
               a number of resources, described further below, to help your business navigate the outbreak. We
               will inform you should the status of your account change.

               If you are seeking repayment options in this email, please email support@kabbage.com. If
               you need to speak to someone, we are asking that only customers whose due date is within 5
               days call us during this time at 888-986-8263. We are actively working with customers for
               deferment options.


               In the meantime, we have put together a number of resources, described further below, to
               help your business navigate the outbreak.


               CARES Act - We're working hard to support the Payroll Protection Program (PPP), which is a part
               of the CARES Act that is allocating federal relief funds for small businesses. When this program is
               live, our technology can help businesses get fast access to critical funding.


               Until this crisis has passed, we’re dedicating all of Kabbage’s resources, technology and data to aid
               the Small Business Administration in this critical effort.


               Sign up here to receive details when the program is accepting applications.

               We have compiled federal, state, and other emergency relief programs that are available to
               small businesses nationwide. Kabbage has set up a special page for this information:
               https://www.kabbage.com/covid-19. We will keep this updated in the coming days/months to
               ensure you have the necessary resources during this uncertainty.

               We recently launched a way for small business owners to receive revenue through the
               purchase of gift certificates, to learn more and sign up please visit,
               https://www.kabbage.com/helpsmallbusiness.

               Please stay safe and healthy, talk soon.

               The Kabbage Team

       48.     Kabbage’s        response       only     provided       a    general      email      for    inquiries

(support@kabbage.com), a phone number for those whose loan repayment due date is within 5

days (not PAMH’s situation), and links to various “resources.” Kabbage never responded to

Heaton’s email.

       49.     Between April 15-19, 2020, Heaton and other principals at PAMH repeatedly called

the phone number provided by Kabbage to ask about the inclusion of the Partner Income but were

unable to reach a representative.


                                                        9
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.25 Page 24 of 39




       50.     Upon information and belief, Kabbage had furloughed a significant number of

employees in late March 2020. See https://www.cnbc.com/2020/06/17/kabbage-turned-to-doling-

out-ppp-loans-to-save-its-lending-business.html

       51.     Upon information and belief, Kabbage saw its participation in the PPP program as

either a loan agent/processor or direct lender as a way to resurrect its contracting business.

       52.     Upon information and belief, Kabbage was unprepared, due to its significant

reduction in workforce immediately preceding the PPP, to handle the surge in PPP applications

and questions regarding the program from applicants, such as PAMH, who used Kabbage.

       53.     Kabbage knew, or reasonably should have known, that it was unprepared and ill-

equipped to meet the needs of PPP applicants such as PAMH who relied on Kabbage to properly

understand the PPP and ensure that it received the maximum PPP loan allowable by law.

       54.     On April 17, 2020, Heaton received a notification from Kabbage that PAMH’s PPP

application had been approved, but not yet disbursed, in the amount of $161,414.

       55.     After Kabbage submitted PAMH’s application, a third-party banker informed

PAMH that partner income could indeed be included in a partnership/limited liability company

PPP amount. He advised, however, that since Kabbage had already submitted the application, it

was the only party who could rectify its mistake

       56.     Now knowing that PAMH could in fact seek the Partner Income as part of its

application, Heaton contacted Kabbage to request that Kabbage amend PAMH’s application so as

to include the Partner Income.

       57.     PAMH wanted to amend its application prior to signing the final loan documents

which would signal PAMH’s acceptance of application’s deficient amount.



                                                 10
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.26 Page 25 of 39




        58.    On April 21, 2020, Heaton was able to speak with a Kabbage representative who

advised her that partner income was still not includable in PPP loan applications, and that in any

case, it was too late for PAMH to modify its application. The Kabbage representative also indicated

that PAMH was required to accept the submitted loan amount of $161,414, as is, or else PAMH

would not receive any PPP loan funds at all, unless a second round of PPP funding was approved

by Congress, and that even in that case, PAMH would likely still be declined by the SBA on any

future PPP loan application if it had already been approved for a PPP loan that it declined to accept.

        59.    In reliance on this information from Kabbage, and with seemingly no other

reasonable choice, and to mitigate its foreseeable potential damages, PAMH executed the SBA

loan documents.

        60.    PAMH received PPP funds in the amount of $161,414 on or about May 1, 2020.

        The SBA Debunks Altabank’s and Kabbage’s Guidance that K-1 Partner Income was
        not an Eligible Payroll Cost

        61.    Unbeknownst to PAMH, on April 14, 2020, the SBA published an interim final rule

that, among other thing, provided guidance for individuals with self-employment income (the

“Partner Income Rule”). See 85 FR 21747.

        62.    The Partner Income Rule, which took effect on April 20, 2020, provides, in relevant

part:

                       …[T]he self-employment income of general active partners may be
               reported as a payroll cost, up to $100,000 annualized, on a PPP loan application
               filed by or on behalf of the partnership [and an LLC filing taxes as a partnership].

Id at 21748.

        63.    The Partner Income Rule later emphasized that partner income should be included

with their employer’s PPP application by stating:


                                                 11
    Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.27 Page 26 of 39




                         Partnerships are eligible for PPP loans under the Act, and the Administrator
                 has determined, in consultation with the Secretary of the Treasury (Secretary), that
                 limiting a partnership and its partners (and an LLC filing taxes as a partnership) to
                 one PPP loan is necessary to help ensure that as many eligible borrowers as possible
                 obtain PPP loans before the statutory deadline of June 30, 2020. This limitation will
                 allow lenders to more quickly process applications and lower the burdens of
                 applying for partnerships/partners. The Administrator has further determined that
                 permitting partners to apply as self-employed individuals would create unnecessary
                 confusion regarding which entity, the partner or the partnership, applies for partner
                 and LLC member income, and would generate loan proceeds use coordination and
                 allocation issues.

Id.

        64.      Thus, Defendants had actual notice on April 14, 2020, one day prior to Heaton’s

first call to Kabbage seeking guidance on whether the Partner Income could be included, that the

Partner Income could not only be included in PAMH’s PPP application, but that such inclusion

was necessary in order to maximize the PPP’s efficiency and reach.

        65.      Neither Altabank nor Kabbage, despite knowing on April 14, 2020 that Partner

Income should be included on PAMH’s PPP application, took any action to either notify PAMH

of its right to include the Partner Income on its application or take corrective action to amend

PAMH’s application on its behalf.

        66.      To the contrary, Defendants remained steadfast in their erroneous contention that

the Partner Income could not be included in PAMH’s payroll calculation.2

        67.      On May 19, 2020, the SBA published a final interim rule (the “Loan Increase

Rule”) that further underscored Defendants’ erroneous interpretation of the PPP. The Loan




2
 During this time period, PAMH learned that other PPP lenders and loan officers/agents were interpreting the PPP
as allowing K-1 partner income as an eligible payroll cost. Kabbage’s erroneous disallowance of the Partner Income
appears to be an outlier as opposed to the industry standard.


                                                       12
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.28 Page 27 of 39




Increase Rule allowed borrowers such as PAMH to amend its PPP application in order to apply

for partner income not originally included in its application.

       68.     Specifically, the Loan Increase Rule states:

                       Some PPP loans were approved to partnerships or seasonal employers
               before the additional guidance [the Loan Increase Rule] was issued and, as a result,
               those business may not have received PPP loans in the maximum amount for which
               they are eligible. This interim rule authorizes all PPP lenders to increase existing
               PPP loans to partnerships . . . to include appropriate amount cover partner
               compensation in accordance with [the Loan Increase Rule].

See 85 CFR 29843-29844.

       69.     The Loan Increase Rule authorized a borrower to apply for additional funds to cover

partner income even if it had received a full disbursement of its initial PPP loan. Thus, the fact that

a borrower such as PAMH had already received a full disbursement of its original PPP loan amount

had no bearing on its eligibility to receive additional funds meant to cover previously unapplied

for partner income.

       70.     The Loan Increase Rule, however, carried a short fuse for amending PPP

applications. The rule allows lenders to make an additional disbursement to borrowers prior to the

lender’s submission of the SBA Form 1502 or by May 22, 2020.

       71.     Despite knowing that PAMH had repeatedly asked about the inclusion of the

Partner Income, Defendants did not contact PAMH to inform it of its window of opportunity to

amend its PPP application to include the Partner Income. Instead, Defendants blithely ignored this

new guidance and happily collected their fees from PAMH’s PPP application while PAMH was

deprived of its rightful Partner Income.




                                                  13
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.29 Page 28 of 39




       Defendants Refuse to Amend PAMH’s PPP Application

       72.    On or about June 23, 2020, PAMH learned of the Loan Increase Rule and

immediately attempted to speak with a Kabbage representative in order to demand that Kabbage

submit an amended PPP application for PAMH that included the Partner Income.

       73.     Throughout the day on June 24, 2020, Heaton, along with other PAMH employees

and principals, attempted to contact Kabbage by phone (repeatedly disconnected), email (received

generic, autoreply response included above), and through PAMH’s Kabbage web account portal

(webpage pinwheel perpetually spun with no web access). Needless to say, PAMH was unable to

speak with anyone at Kabbage that day.

       74.     Finally, on June 25, 2020, Derek Anderson (“Anderson”) an attorney and principal

at PAMH, spoke with a representative at Kabbage who identified himself as Tanner.

       75.    During the call, Tanner conceded that Kabbage now acknowledged that K-1 partner

income could be included on PPP applications. However, Tanner stated that PAMH could not

amend its application pursuant to include the Partner Income because there was insufficient time

to amend the application and because, even if there was time, PAMH would have to wire all of the

PPP loan funds it had received back to Kabbage.

       76.    Tanner was mistaken on all accounts.

       77.    On July 3, 2020, President Trump signed legislation extending the application

deadline for small businesses to apply for PPP loans through August 8, 2020.

       78.    On July 7, 2020, PAMH sent Defendants a letter (the “Demand Letter”) requesting

that they assist PAMH in amending and submitting an amended PPP application in order to receive

the Partner Income as allowed by the SBA and acknowledged by Kabbage.



                                              14
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.30 Page 29 of 39




       79.     Altabank did not respond to the Demand Letter.

       80.     In a July 10, 2020 email to Anderson, Kabbage, through its in-house legal counsel

Elizabeth Maiellaro (“Maiellaro”), acknowledged receipt of the Demand Letter and stated, “I’ll

look into the matter and will get back to you as soon as possible next week.”

       81.     Five days later, in response to a request for an update from Anderson, Maiellaro

told Anderson that she was “working through this inquiry and will get back to you as soon as

possible.”

       82.     On July 17, 2020, after hearing nothing from Maiellaro, Anderson contacted

Maiellaro by email to request that Kabbage respond to the Demand Letter.

       83.     Maiellaro responded by promising to reach out to Anderson as soon as possible,

hopefully by the end of day Monday (July 20th).

       84.     Finally, on July 22, 2020, two weeks after PAMH sent the Demand Letter,

Maiellaro told Anderson that Kabbage “is not in a position to amend the loan amount, primarily

because it is not permitted to do so by the SBA.”

       85.     Only Kabbage can amend PAMH’s PPP application to claim the allowed Partner

Income since Kabbage was PAMH’s original loan agent and submitted PAMH’s application.

       86.     In fact, PAMH’s attempts to amend its PPP application through three other PPP

lenders were each rejected because Kabbage held PAMH’s “E-Tran Number,” and thus no other

lender could amend PAMH’s application.

       87.     Kabbage’s stated refusal to amend PAMH’s PPP application to include the Partner

Income, PAMH has deprived PAMH of the Partner Income.




                                               15
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.31 Page 30 of 39




                               FIRST CAUSE OF ACTION
                              (Negligence – Against Kabbage)

        88.      PAMH hereby incorporates by reference the allegations set forth above as if fully

set forth herein.

        89.      Kabbage owed a duty to PAMH as its loan agent and processor to educate itself

about the PPP and to understand what amounts constituted eligible payroll costs such that PAMH

would apply for, and receive, the maximum amount allowable under the PPP.

        90.      Kabbage owed a duty to PAMH to keep apprised and abreast of amendments and

clarifications of the PPP through SBA publications such as the Partner Income Rule and Loan

Increase Rule.

        91.      Kabbage owed a duty to PAMH to aid PAMH to receive the full amount of PPP

funds PAMH was entitled to receive under federal law.

        92.      Kabbage materially breached its duties to PAMH by: (1) representing to PAMH

that Partner Income must not be included on PAMH’s PPP application as a payroll cost despite the

fact that the Partner Income Rule had been published prior to Kabbage’s mistaken representation;

(2) failing to read and/or understand the Partner Income Rule; (3) failing to notify PAMH, after

knowing that PAMH had repeatedly inquired about the eligibility of the Partner Income to be

included in its PPP application, of its right to amend its PPP application under the Loan Increase

Rule to capture the Partner Income; (4) failing to read and/or understand the Loan Increase Rule;

(5) failing to respond in a timely manner to PAMH’s repeated requests regarding its PPP loan; and

(6) refusing to assist PAMH in amending its PPP application to receive the Partner Income as

allowed under both the Partner Income Rule and Loan Increase Rule.




                                                16
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.32 Page 31 of 39




        93.     Kabbage’s breach of duties was the proximate cause of PAMH being deprived of

$145,833 in PPP funds to which it was entitled, and which the CARES Act intended that it receive.

        94.     PAMH has in fact suffered damages in the amount of the $145,833 in lost PPP

funds due to Kabbage’s negligence.

                                SECOND CAUSE OF ACTION
                                   (Negligence - Altabank)

        95.     PAMH hereby incorporates by reference the allegations set forth above as if fully

set forth herein.

        96.     Altabank owed a duty to PAMH as its banker and as an SBA approved PPP lender

to educate itself about the PPP and to understand what amounts constituted eligible payroll costs

under PPP such that PAMH would apply for, and receive, the maximum amount allowable under

the PPP.

        97.     Altabank owed a duty to PAMH as its banker and as PAMH’s first point-of-contact

regarding the PPP to provide accurate information to PAMH about the PPP.

        98.     Altabank owed a duty to PAMH as its banker and as an SBA approved PPP lender

to partner with a competent and reputable loan agent that Altabank knew, or should have known,

its clients such as PAMH would use based on Altabank’s referral and/or partnership.

        99.     Altabank materially breached its duties to PAMH by: (1) representing to PAMH on

multiple occasions that the Partner Income could not be included as a payroll cost on PAMH’s

PPP application; (2) failing to contact PAMH to correct its prior incorrect representations

regarding the Partner Income after the Partner Income Rule was published; (3) failing to contact

PAMH to correct its prior incorrect representations regarding the Partner Income after the Loan

Increase Rule was published; and (4) partnering with, and referring, Kabbage as a PPP loan agent.


                                               17
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.33 Page 32 of 39




          100.   Altabank’s breach of duties was the proximate cause of PAMH not receiving

$145,833 in PPP funds to which it was entitled, and which the CARES Act intended that it receive.

          101.   PAMH has in fact suffered damages in the amount of the $145,833 in lost PPP

funds due to Altabank’s negligence.

                                 THIRD CAUSE OF ACTION
                      (Negligent Misrepresentation – Kabbage & Altabank)

          102.   PAMH incorporates by reference the allegations set forth above as if fully set forth

herein.

          103.   Kabbage and Altabank carelessly or negligently made false representations to

PAMH that Partner Income could not be included as an eligible payroll cost on its PPP application.

          104.   Kabbage also made a false representation to PAMH that in order to claim additional

PPP funds under the Loan Increase Rule, PAMH was required to return all of the PPP funds it had

previously received.

          105.   PAMH relied on Kabbage’s and Altabank’s false representations to its detriment.

          106.   PAMH suffered a loss in the amount of the $145,833 in lost PPP funds due to its

reliance on Kabbage’s and Altabank’s negligent misrepresentations.

                                 FOURTH CAUSE OF ACTION
                              (Breach of Fiduciary Duty – Kabbage)

          107.   PAMH incorporates by reference the allegations set forth above as if fully set forth

herein.

          108.   As PAMH’s PPP loan agent, Kabbage had a fiduciary relationship with PAMH.

          109.   Kabbage breached its fiduciary duty to PAMH by: (1) erroneously representing to

PAMH that Partner Income must not be included on PAMH’s PPP application as a payroll cost



                                                  18
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.34 Page 33 of 39




despite the fact that the Partner Income Rule had been published prior to Kabbage’s mistaken and

negligent representation; (2) failing to read and/or understand the Partner Income Rule; (3) failing

to notify PAMH, after knowing that PAMH had repeatedly inquired about the eligibility of the

Partner Income to be included in its PPP application, of its right to amend its PPP application to

capture the Partner Income under the Loan Increase Rule; (4) failing to read and/or understand the

Loan Increase Rule; (5) failing to respond in a timely manner to PAMH’s repeated requests

regarding its PPP loan; and (6) refusing to assist PAMH in amending its PPP application to receive

the Partner Income as allowed under both the Partner Income Rule and Loan Increase Rule.

       110.    Kabbage’s breach of its fiduciary duty damaged PAMH in the amount of the

$145,833 in lost PPP funds.

       111.    The damages PAMH suffered were actually and proximately caused by Kabbage’s

breach of its fiduciary duty to PAMH.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       1.      On Plaintiff’s First Cause of Action, asserting a negligence claim against Kabbage,

for Plaintiff’s general, compensatory, and consequential damages resulting from Kabbage’s

negligence, in an amount to be proved at trial, but not less than $145,833.00, plus post-judgment

interest at the legal rate, and further amounts as necessary to equalize the tax-free status of forgiven

PPP loans.

       2.      On Plaintiff’s Second Cause of Action, asserting a negligence claim against

Altabank, for Plaintiff’s general, compensatory and consequential damages resulting from

Defendant’s negligence, in an amount to be proved at trial, but not less than $145,833.00, plus



                                                  19
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.35 Page 34 of 39




post-judgment interest at the legal rate, and further amounts as necessary to equalize the tax-free

status of forgiven PPP loans.

       3.        On Plaintiff’s Third Cause of Action, asserting a negligent misrepresentation claim

against Kabbage and Altabank, for Plaintiff’s general, compensatory and consequential damages

resulting from Defendant’s negligence, in an amount to be proved at trial, but not less than

$145,833.00, plus post-judgment interest at the legal rate, and further amounts as necessary to

equalize the tax-free status of forgiven PPP loans.

       4.        On Plaintiff’s Fourth Cause of Action, asserting a breach of fiduciary duty claim

against Kabbage, for Plaintiff’s general, compensatory and consequential damages resulting from

Defendant’s negligence, in an amount to be proved at trial, but not less than $145,833.00, plus

post-judgment interest at the legal rate, and further amounts as necessary to equalize the tax-free

status of forgiven PPP loans.

       5.        For such other and further relief as the Court deems just and equitable under the

circumstances.

       DATED this 13th day of August 2020.


                                       PIA ANDERSON MOSS HOYT

                                       /s/ Anthony M. Grover
                                       William O. Kimball
                                       Anthony M. Grover
                                       Attorneys for Plaintiff PAMH




                                                 20
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.36 Page 35 of 39




William O. Kimball (9460)
Anthony M. Grover (10426)
PIA ANDERSON MOSS HOYT, LLC
136 E. South Temple, Suite 1900
Salt Lake City, UT 84111
Telephone: 801-350-9000
Facsimile: 801-350-9010
Email: bkimball@pamhlaw.com
       tgrover@pamhlaw.com

Attorneys for Plaintiff Pia Anderson Moss Hoyt, LLC


                     IN THE THIRD JUDICIAL DISTRICT COURT
                   IN AND FOR SUMMIT COUNTY, STATE OF UTAH


 PIA ANDERSON MOSS HOYT, LLC, a
 Utah limited liability company,                   NOTICE OF DISMISSAL WITHOUT
                                                    PREJUDICE AS TO DEFENDANT
                Plaintiff,                                  ALTABANK

 v.
                                                             Case No. 200905238
 KABBAGE, INC., a Delaware corporation,
 and ALTABANK, a Utah corporation,                             Judge Kara Pettit

                Defendants.




       Pursuant to Rule to Utah R. Civ. P. 41(a)(1)(A)(i), Plaintiff Pia Anderson Moss Hoyt, LLC

hereby gives notice that defendant Altabank is dismissed without prejudice. Since Altabank has

not served an answer or motion for summary judgment, no court order is required. See Utah R.

Civ. P. 41(a)(1)(A).
Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.37 Page 36 of 39




    DATED this 4th day of September 2020.


                               PIA ANDERSON MOSS HOYT


                               /s/ Anthony M. Grover
                               William O. Kimball
                               Anthony M. Grover
                               Attorneys for Plaintiff PAMH




                                         2
  Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.38 Page 37 of 39




                                CERTIFICATE OF SERVICE

       I hereby acknowledge that on this 4th day of September 2020, a true and correct copy of

the foregoing NOTICE OF DISMISSAL WITHOUT PREJUDICE AS TO DEFENDANT

ALTABANK was filed using the Court’s electronic filing system and was served via U.S. mail,

postage prepaid, to the following:

       Via Email
       Elizabeth Maiellaro
       Kabbage, Inc.
       925B Peachtree Street NE
       Atlanta, Georgia 30309
       emaiellaro@kabbage.com
       Attorney for Defendant Kabbage, Inc.

       Altabank
       Attn: Legal Department
       P.O. Box 307
       American Fork, Utah 84003


                                           /s/ Mandy Pruitt
Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.39 Page 38 of 39




                     EXHIBIT B
Case 2:20-cv-00644-BSJ Document 2 Filed 09/15/20 PageID.40 Page 39 of 39
                      Exhibit B - Proof of Service
